08/22/2018
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                            Assigned on Briefs July 2, 2018

LITTLE HURRICANE PROPERTIES, LLC v. RALPH CAFARO, JR., et al.

              Appeal from the Chancery Court for Cumberland County
                No. 2017-CH-1267     Ronald Thurman, Chancellor


                             No. E2017-01781-COA-R3-CV


Little Hurricane Properties, LLC (“Plaintiff”) filed its Complaint to Remove Cloud on
Title and for Injunction against Ralph Cafaro and Margetta Langlois (“Defendants”) in
the Chancery Court for Cumberland County (“the Trial Court”). The properties at issue
are located in Cumberland and DeKalb Counties. The Trial Court ruled in favor of
Plaintiff. Defendants appealed. We hold that, to the extent Plaintiff seeks to quiet title to
land in DeKalb County, Cumberland County is not the proper venue. We vacate that
element of the Trial Court’s judgment and remand for this case to be transferred to an
appropriate court in DeKalb County to address Plaintiff’s action to quiet title to land in
that county. Otherwise, we affirm the Trial Court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
             Affirmed, in Part, and Vacated, in Part; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and ARNOLD B. GOLDIN, JJ., joined.

Ralph Cafaro and Margetta Langlois, pro se appellants.

C. Douglas Fields, Crossville, Tennessee, for the appellee, Little Hurricane Properties,
LLC.
                                 MEMORANDUM OPINION1

                                            Background

       In June 2017, Plaintiff filed its Complaint to Remove Cloud on Title and for
Injunction against Defendants in the Trial Court. Plaintiff sought declaratory judgment
and injunctive relief regarding properties it owns in Cumberland and DeKalb Counties.
In its August 2017 final order, the Trial Court found the actions of Defendants in
asserting their liens to be “malicious, fraudulent and without any legal basis.” The Trial
Court ordered the following:

       1. The lien filed in Book 1499, Page 855 in the Cumberland County
       Register of Deeds office is null and void;
       2. The court appoints the Clerk and Master in each county in the Thirteenth
       Judicial District as Special Master in that county for this case;
       3. Any documents presented by [Defendants] to a register of deeds office in
       the Thirteenth Judicial District of Tennessee shall be reviewed by the
       special master in that county before being filed;
       4. All costs of this action, including attorney’s fees, are taxed to
       [Defendants], and each is jointly and severally liable for these costs;
       5. A judgment in the amount of $3,020.50 is awarded against [Defendants]

Defendants timely appealed.

       Plaintiff filed a motion pursuant to Tenn. R. Civ. P. 60.02 in the Trial Court
seeking to amend the final order to include a DeKalb County lien to be invalidated. The
Trial Court granted the motion. Plaintiff filed a motion to amend the amended final
order, this time asserting that there was a scrivener’s error as to the book and page
number of the lien being invalidated. The Trial Court granted this motion, as well.

       As the case already had been appealed, we identified a jurisdictional problem with
the Trial Court considering Plaintiff’s Rule 60.02 motion. Consequently, this Court
entered an order nunc pro tunc conferring jurisdiction upon the Trial Court for the limited
purpose of entering its amended final order. The record on appeal was supplemented to
include the Trial Court’s amended final order, which declared that “the lien that is of


1
  Rule 10 of the Rules of the Court of Appeals provides: “This Court, with the concurrence of all judges
participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by
memorandum opinion it shall be designated ‘MEMORANDUM OPINION’, shall not be published, and
shall not be cited or relied on for any reason in any unrelated case.”
                                                  -2-
record in Record Book 414, Page 378, Register of Deeds Office, DeKalb County,
Tennessee” is “void ab initio.” This appeal is now properly before us.

                                        Discussion

       We are unable to discern any issues pro se Defendants raise on appeal because
their brief in no meaningful way complies with the Tennessee Rules of Appellate
Procedure or the Rules of this Court. As we have warned repeatedly:

       Courts have routinely held that the failure to make appropriate references to
       the record and to cite relevant authority in the argument section of the brief
       as required by Rule 27(a)(7) constitutes a waiver of the issue. See State v.
       Schaller, 975 S.W.2d 313, 318 (Tenn. Crim. App. 1997); Rampy v. ICI
       Acrylics, Inc., 898 S.W.2d 196, 210 (Tenn. Ct. App. 1994); State v.
       Dickerson, 885 S.W.2d 90, 93 (Tenn. Crim. App. 1993). Moreover, an
       issue is waived where it is simply raised without any argument regarding its
       merits. See Blair v. Badenhope, 940 S.W.2d 575, 576-577 (Tenn. Ct. App.
       1996); Bank of Crockett v. Cullipher, 752 S.W.2d 84, 86 (Tenn. Ct. App.
       1988).... As noted in England v. Burns Stone Company, Inc., 874 S.W.2d
32, 35 (Tenn. Ct. App. 1993), parties cannot expect this court to do its work
       for them. This Court is under no duty to verify unsupported allegations in a
       party’s brief, or for that matter consider issues raised but not argued in the
       brief. Duchow v. Whalen, 872 S.W.2d 692, 693 (Tenn. Ct. App. 1993)
       (citing Airline Const. Inc., [sic] v. Barr, 807 S.W.2d 247 (Tenn. Ct. App.
       1990)).

Bean v. Bean, 40 S.W.3d 52, 55-56 (Tenn. Ct. App. 2000).

      Consisting of fragmentary phrases, lengthy digressions, and statements devoid of
any basic context let alone appropriate citations, Defendants’ brief is completely
unhelpful to our appellate review. We, therefore, deem as waived any issues Defendants
attempt to raise on appeal.

       This does not conclude the matter, however. While Defendants waived their
issues with their deficient brief, the question of subject matter jurisdiction is so crucial
that we are constrained to consider it ourselves. This Court has discussed the
significance of subject matter jurisdiction:

       In the absence of subject matter jurisdiction, a court cannot enter a valid,
       enforceable order. Therefore, subject matter jurisdiction may be raised at
       any time by the parties or by the appellate court, sua sponte on appeal.
                                            -3-
      When subject matter jurisdiction is questioned, the court must first
      determine the nature of the case and then ascertain whether the Tennessee
      Constitution, the Tennessee General Assembly, or the common law have
      conferred on it the power to adjudicate the case before it.

Earls v. Mendoza, No. W2010-01878-COA-R3-CV, 2011 WL 3481007, at *5 (Tenn. Ct.
App. Aug. 10, 2011) (citations omitted), no appl. perm. appeal filed.

       We, therefore, proceed to consider sua sponte whether the Trial Court lacked
subject matter jurisdiction. Regarding the local jurisdiction of Chancery Court,
Tennessee law provides as relevant:

      The local jurisdiction of the chancery court is subject to the following rules:

      (1) All bills filed in any court seeking to divest or clear the title to land, or
      to enforce the specific execution of contracts relating to realty, or to
      foreclose a mortgage or deed of trust by a sale of personal property or
      realty, shall be filed in the county in which the land, or a material part of it,
      lies, or in which the deed or mortgage is registered . . . .

Tenn. Code Ann. § 16-11-114 (1) (2009).

       In contrasting transitory actions with local actions, this Court has discussed where
local actions must be brought:

             An important distinction to be made for the purpose of determining
      proper venue is between causes of action that are deemed to be transitory
      and those that are deemed to be local. “A transitory action is based on a
      cause of action of a type that can arise anywhere.” Curtis v. Garrison, 211
Tenn. 339, 364 S.W.2d 933, 936 (Tenn. 1963); Burger v. Parker, 154 Tenn.
279, 290 S.W. 22, 22 (Tenn. 1926). Some obvious examples of a transitory
      action would be a claim for a personal injury arising from a tort, or an
      action for recovery of personal property.

              In contrast, a local action is based on a cause of action that can only
      arise in a particular locality, because “the subject of the action” (meaning
      that which has sustained the injury complained of) is local, “and cannot be
      injured at any other place.” Burger v. Parker, 290 S.W. at 23. Local
      actions generally involve land. Examples include an action to quiet title to
      land, a trespass, or an injury to real estate. However, not every action that
      involves a specific tract of land is considered a local action. For example,
                                             -4-
          in Mattix v. Swepston, 127 Tenn. 693, 155 S.W. 928 (Tenn. 1913), a suit
          that arose from obstruction of an easement was determined to be a
          transitory action, because the damages complained of were to the plaintiff’s
          timber business, not to the land itself nor to the plaintiff’s title to that land.

                                                       ***

                 Unlike a transitory action, a local action may only be brought in the
          county where the subject matter of the dispute is located. State ex rel.
          Logan v. Graper, 155 Tenn. 565, 4 S.W.2d, 955, 956 (Tenn. 1927). Our
          Supreme Court has stated that, “[t]he Courts of our State have no
          jurisdiction of local actions brought in the wrong county and consent
          cannot give jurisdiction.” Curtis v. Garrison, 364 S.W.2d at 936. Thus,
          when a party files a complaint for an action that is local in nature, venue for
          that action becomes jurisdictional. Pack v. Ross, 288 S.W.3d at 873;
          Hawkins v. Tennessee Department of Corrections, 127 S.W.3d 749, 753-
          754 (Tenn. Ct. App. 2002).

Kampert v. Valley Farmers Co-op., No. M2009-02360-COA-R10-CV, 2010 WL
4117146, at *2-3 (Tenn. Ct. App. Oct. 19, 2010), Rule 11 appl. perm. appeal denied Feb.
16, 2011.

       While titled differently, Plaintiff’s complaint may be construed only as an action
to quiet title.2 As discussed in Kampert, an action to quiet title is a local action and as
such “may only be brought in the county where the subject matter of the dispute is
located.” Id. at *3. Here, the Chancery Court for Cumberland County attempted to
invalidate a DeKalb County lien. In light of Tennessee law on the jurisdictional
requirements for local actions such as this, the Trial Court erred in that respect. Plaintiff
observes on appeal that “[i]t is not as though the Chancellor would have a different
opinion as to the validity of the documents filed if the Chancellor was sitting in Dekalb
County as opposed to Cumberland County.” Plaintiff may have a valid point, but the
law’s requirements are clear. This is so even though DeKalb County is part of the 13th
Judicial District, as is Cumberland County, and is the judicial district where this
Chancellor presides. We vacate the Trial Court’s judgment invalidating a DeKalb
County lien. Otherwise, we affirm the Trial Court.

       There is a mechanism in our law for transferring actions to a court of proper
jurisdiction. Tenn. Code Ann. § 16-1-116 provides as follows:


2
    Plaintiff’s counsel on appeal was not trial counsel.
                                                       -5-
       Notwithstanding any other provision of law or rule of court to the contrary,
       when an original civil action . . . is filed in a state or county court of record
       or a general sessions court and such court determines that it lacks
       jurisdiction, the court shall, if it is in the interest of justice, transfer the
       action or appeal to any other such court in which the action or appeal could
       have been brought at the time it was originally filed. Upon such a transfer,
       the action or appeal shall proceed as if it had been originally filed in the
       court to which it is transferred on the date upon which it was actually filed
       in the court from which it was transferred.

Tenn. Code Ann. § 16-1-116 (2009).

       Pursuant to this statute, we direct the Trial Court on remand to transfer this case to
an appropriate court in DeKalb County to address Plaintiff’s action to quiet title to land in
that county. The judgment of the Trial Court is affirmed, in part, and vacated, in part.

                                         Conclusion

      The judgment of the Trial Court is affirmed, in part, and vacated, in part, and this
cause is remanded to the Trial Court for transfer to an appropriate court in DeKalb
County to address Plaintiff’s action to quiet title to land in that county. The costs on
appeal are assessed one-half equally against the Appellants, Ralph Cafaro and Margetta
Langlois, and their surety, if any, and the Appellee, Little Hurricane Properties, LLC.



                                           ____________________________________
                                           D. MICHAEL SWINEY, CHIEF JUDGE




                                              -6-